Appeal from a judgment of the County Court of Otsego County (Coccoma, J.), rendered June 26, 2006, which revoked defendant’s probation and imposed a sentence of imprisonment.
While serving a five-year term of probation for his conviction of driving while intoxicated, defendant—following an evidentiary hearing—was found guilty of violating the conditions of his probation by getting arrested for driving while intoxicated. Consequently, County Court revoked defendant’s probation and resentenced him to lVs to 4 years in prison. Defendant now appeals, contending that his resentence is harsh and excessive. We disagree and affirm. Having reviewed the record, we cannot conclude that County Court abused its discretion in imposing the maximum term of imprisonment, nor do we find any extraordinary circumstances warranting a reduction of the resentence in the interest of justice (see People v Mazzara, 49 AD3d 918 [2008]).
Spain, J.P, Carpinello, Rose, Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed.